        Case 3:19-cv-00279-DCG Document 26-1 Filed 12/18/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

ROBERT MOORE,                                    §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §        Civil Action No. 3:19-CV-00279-DCG
                                                 §
U.S. IMMIGRATION AND CUSTOMS                     §
ENFORCEMENT; U.S. CUSTOMS AND                    §
BORDER PROTECTION; AND                           §
U.S. DEPARTMENT OF HEALTH                        §
AND HUMAN SERVICES,                              §
                                                 §
       Defendants.                               §


 ORDER ON PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS

       On this day came to be considered Plaintiff’s Motion for Judgment on the Pleadings. After

due consideration, the Court finds that the Motion should be granted.

       IT IS HEREBY ORDERED that all Defendants have violated 5 U.S.C. § 552(a)(4)(B) in

failing to provide Plaintiff with a single determination or document in response to all requests

alleged in Plaintiff’s Original Complaint.

       IT IS FURTHER ORDERED that all Defendants shall, within seven days of this Order,

provide Plaintiff with a determination letter and release all documents responsive to all requests

made by Plaintiff to Defendant agencies that are alleged in Plaintiff’s Original Complaint.


       SIGNED this ____ day of _________________, 20____.



                                             ________________________________________
                                             DAVID C. GUADERRAMA
                                             United States District Judge
